Citation Nr: 1410237	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-21 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran had active military service from January 1977 to September 1996.  The appellant is the child of the Veteran.  This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant's date of birth is August [redacted], 1981. 

2.  The Veteran was rated 100 percent for service-connected neurosis, effective March 22, 2000.

3.  The Veteran was awarded a permanent and total disability rating for service-connected neurosis, effective April 15, 2008.


CONCLUSION OF LAW

The criteria for basic eligibility to DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3510 (West 2002); 38 C.F.R. §§ 3.57, 3.807, 21.3021, 21.3040, 21.3041, 21.3043 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory duties to notify and assist claimants, those provisions are not applicable herein because resolution of the claim on appeal is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A child is eligible to receive DEA benefits if his or her parent was a veteran who (1) died of a service-connected disability; (2) died while totally and permanently disabled from a service-connected disability; or (3) has a total and permanent disability rating resulting from a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807, 21.3021, 21.3030, 21.3040, 21.3041.  A child is not eligible, however, for DEA benefits if he or she reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.  38 C.F.R. § 21.3040(c). 

The appellant asserts entitlement to DEA benefits based on the Veteran's permanent and total disability rating.  The appellant noted that her date of birth was August [redacted], 1981. 

A March 2008 VA medical center information printout indicates that the Veteran was in receipt of a 100 percent evaluation for his service-connected neurosis, effective March 22, 2000.  A January 2009 VA rating decision and accompanying notice letter indicate that VA assigned a permanent 100 percent evaluation based on his service-connected neurosis, effective April 15, 2008.  The letter notified the Veteran that no future examinations would be scheduled for his disability.  Because the appellant's date of birth was August [redacted], 1981, she was 26 years old as of the date of the assignment of the permanent and total rating - April 15, 2008; accordingly, she does not meet the criteria for basic eligibility to DEA benefits.

The appellant asserts in various written submissions that the appropriate effective date is March 22, 2000, the date that the 100 percent evaluation was assigned. The Board acknowledges the complex distinction between the two types of evaluations, but notes that a 100 percent evaluation for a service-connected disability and a permanent and total disability (still at 100 percent) rating for a service-connected disability are not the same evaluation.   

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  For example, the Veteran was assigned a 100 percent evaluation for service-connected neurosis which contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). This 100 percent evaluation, however, does not contemplate permanence. 

A total disability permanent in nature occurs where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b) (emphasis added); 38 C.F.R. § 21.3021(p).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain his 100 percent disability rating for the permanent disability.  38 C.F.R. §§ 3.327(b)(2)(iii) (2013).  Thus, although the Veteran's neurosis was evaluated as total as of March 22, 2000, it was not until April 15, 2008 that it was determined that the service-connected disability was reasonably certain to continue throughout his life and that no more examinations would be scheduled.  Thus, although the Veteran was in receipt of a total evaluation prior to April 15, 2008, that evaluation was not permanent - the determinations, and corresponding evaluations, are distinct.

The Board acknowledges the sympathetic nature of the appellant's argument, but is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  As there is no legal basis upon which to award DEA benefits, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA benefits is denied.



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


